Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Nassau County (Honorof, J.), imposed June 13, 2006, upon his conviction of assault in the second degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
The defendant received a sentence within the range specified in the plea agreement, so he has no basis to complain of the sentence imposed (see People v Fornal, 221 AD2d 361, 362 [1995]; People v Mercer, 204 AD2d 741 [1994]; cf. People v Catts, 245 AD2d 385 [1997]; People v Kazepis, 101 AD2d 816, 817 [1984]). Moreover, in light of the seriousness of the defendant’s crime, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
To the extent that the defendant’s remaining claims rest on matter dehors the record, they are not cognizable on direct appeal (see People v Mereness, 43 AD3d 473, 474 [2007]; People v Dennis, 144 AD2d 479, 480 [1988]). Insofar as the defendant’s *1058claim that he received ineffective representation at sentencing may be evaluated on the record, it is without merit (see People v Baldi, 54 NY2d 137, 147 [1981]). Mastro, J.P., Ritter, Garni and Eng, JJ., concur.